Per Curiam.
Respondent was admitted to practice by the Appellate Division, Second Department, in 1985. He maintains an office for the practice of law in the Town of Salem, Washington County.
Petitioner moves for an order suspending respondent from practice pending consideration of disciplinary charges against him upon the ground that he is guilty of professional misconduct immediately threatening the public interest (see 22 NYCRR 806.4 [f|). Petitioner has filed a petition of charges alleging that respondent converted client funds for personal use from December 2006 through January 2007 and committed other *1085professional misconduct. Respondent’s answer to the petition admits the charges.
We find that respondent is guilty of professional misconduct immediately threatening the public interest and we therefore grant petitioner’s motion and suspend him from the practice of law pending disposition of the petition of charges (see e.g. Matter of Bishop, 201 AD2d 750 [1994]; Matter of Schlesinger, 196 AD2d 683 [1993]; Matter of Smith, 188 AD2d 673 [1992]).
Cardona, P.J., Spain, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law, effective upon service on respondent of this decision and order, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).